Citation Nr: 1243958	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-07 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran was scheduled for a travel board hearing at the RO on September 14, 2012.  However, he did not appear for the hearing and he has not provided good cause for his absence.  Thus, his Board hearing request is considered withdrawn.   38 C.F.R. § 20.704. 

While the Veteran filed a claim of service connection for PTSD, there are other psychiatric diagnoses of record.  Specifically, the VA treatment records show that the Veteran is diagnosed with schizophrenia.  Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that although the claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim), the issue of whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder other than PTSD has been added as an issue for consideration.  The record shows that the Veteran was denied service connection for schizophrenia in a July 2003 rating decision, and a claim to reopen the claim for service connection for schizophrenia was denied in a March 2004 rating decision.  No appeal was taken from that determination.  As such, that determination is final and may be reopened only on a finding of receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2004).  Thus, the issues on appeal have been characterized as whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, other than PTSD, and entitlement to service connection for PTSD, as reflected on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has indicated at multiple VA outpatient visits that he is in receipt of disability benefits from the Social Security Administration (SSA).  It is not clear as to whether the disability benefits are based solely on his psychiatric disorder or based on multiple disabilities.  There are no SSA records associated with the claims file, and there is no indication that VA has attempted to obtain any such records.  While SSA records are not controlling for VA determinations, when VA is put on notice of the existence of SSA records, and they may be pertinent to a VA claim, VA must seek to obtain those records before proceeding with the appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Therefore, the RO/AMC must attempt to obtain the Veteran's complete SSA records.

The Veteran has contended that his PTSD is related to his active service.  He reported that he was harassed and threatened with intimidation and murder.  He stated that he was engaged in quarrels and fights over his conscientious objector status.  The Veteran stated that a hand grenade was thrown at his feet when he was summoned to headquarters and there was attempted electrocution on his way to the duty station.  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2012).

VA will not deny such claims without: (1) first advising veterans that evidence from sources other than a veteran's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  Although the Veteran was sent VA letters in April 2006 and April 2010, these letters do not comply with the above elements of a personal assault case.  On remand, the Veteran should be provided notice of the sources of evidence other than service medical records that may support the Veteran's claimed stressors.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

As noted in the introduction, the issue as to whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder other than PTSD is considered part and parcel of his claim for service connection for a psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Veteran has not been provided a VCAA notice letter with respect to the claim to reopen.  Before a decision on the Veteran's request to reopen the claim can be considered, a notice letter to the Veteran of the bases for the denial for the claim, and of the evidence necessary to reopen the claim, must be sent.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Moreover, the Veteran is entitled to RO consideration of the claim to reopen prior to appellate consideration by the Board, if thereafter warranted.

Review of the VA treatment records indicates that the Veteran was admitted to the West Los Angeles VA Medical Center (VAMC) in May 1994 for treatment related to his psychiatric disorder.  However, the earliest VA treatment records are dated in December 2000.  Therefore, the RO/AMC should make efforts to obtain all VA treatment records since service, prior to December 2000.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative VCAA notice regarding the issue as to whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder other than PTSD, and for service connection for PTSD.  The notice letter should apprise him of the specific reason(s) for the July 2003 denial of service connection for schizophrenia, and the March 2004 denial of his claim to reopen the claim for service connection for schizophrenia, and of the specific information and evidence needed to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the claim for service connection for PTSD, the letter should notify the Veteran as to the recent change to 38 C.F.R. § 3.304(f), see 75 Fed. Reg. 39843 (July 13, 2010) and advise the Veteran of potential secondary sources tending to substantiate his claim of personal assault.  Examples of such evidence include, but are not limited to: Records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually-transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: A request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The Veteran should be asked to submit evidence from any secondary sources, and if he requests assistance in obtaining same, all assistance due him should then be provided by the RO/AMC.

2.  Contact the SSA and request a copy of all materials, to include medical records, related to the Veteran's claim for SSA disability benefits.  Once obtained, associate these records with the claims file.  If SSA notifies VA that these records are unavailable, place a copy of this notification in the Veteran's claims file.

3.  Obtain copies of all records of VA treatment for psychiatric disability and prostate disability since service, to include records from the West Los Angeles VAMC prior to December 2000.  If requests for any treatment records are not successful, the RO/AMC should inform the Veteran and his representative of this so that they will have an opportunity to obtain and submit the records themselves.

4.  If, and only if, the RO/AMC verifies the Veteran's reported stressor(s), then the Veteran should be provided a VA examination by a psychologist or psychiatrist to determine the nature and etiology of any PTSD.  The examiner should determine if the Veteran has PTSD, and if so, whether it is related to any verified military stressor.  The examiner should offer an opinion as to whether the verified military stressor is sufficient to have caused PTSD, and whether it is at least as likely as not (50 percent probability or more) that the verified military stressor actually caused the Veteran's PTSD.  In addition, the examiner should specifically state whether or not the underlying stressor is related to the Veteran's fear of hostile military or terrorist activity.

All opinions expressed must be supported by complete rationale.

5.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

6.  After the above development is completed, adjudicate the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  Notice of the determination and his appellate rights should be issued to the Veteran and his representative.  If the benefit sought is denied, and a timely notice of disagreement is received, furnish the Veteran and his representative a statement of the case on the new and material evidence issue, and afford the appropriate period to respond.  Only if a timely substantive appeal is received as to this matter, should it be forwarded to the Board for appellate consideration.

7.  Readjudicate the issues of entitlement to service connection for PTSD, and entitlement to service connection for a prostate disorder.  If either benefit remains denied, issue a supplemental statement of the case, and afford the appropriate period to respond, prior to returning the matters to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

